 128DECISIONS OF NATIONAL LABOR 'cELATIONS BOARDInternationalAssociation of Bridge, Structural andOrnamental Iron Workers,Local 625, AFL-CIOandConstruction Industry Bargaining Associationof HawaiiInternational Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers&Helpers, Local204,AFL-CIOandConstruction Industry Bar-gaining Association of Hawaii.Cases 37-CB-158and 37-CB-160June 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn April 30, 1973, Administrative Law JudgeGeorge H. O'Brien issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tionsand a supporting brief, and the GeneralCounsel filed an answer to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents, International Asso-ciation of Bridge,Structural and Ornamental IronWorkers, Local 625,AFL-CIO,and InternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers&Helpers,Local204,AFL-CIO,their officers, agents, and representatives,shall take the action set forth in said recommendedOrder.DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Administrative Law Judge: OnDecember 11, 1972, in Honolulu, Hawaii, a hearing washeld in the above entitled matter. The consolidatedcomplaint, issued October 30, 1972, is based on charges'On February 20, 1973, Respondents' counsel moved to reopen therecord, and tendered as Resp Exh 4, copies of a contract signed byBoilermakers and individual companies on January 31, 1973 A memoran-filed July 19, 1972, and amended charges filed July 20,1972, by Construction Industry Bargaining Association ofHawaii, herein called CIBA. The complaint alleges and theanswers deny that Respondents, International Associationof Bridge, Structural and Ornamental Iron Workers, Local625,AFL-CIO, herein called Ironworkers, and Interna-tionalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers & Helpers, Local 204, AFL-CIO,herein called Boilermakers, violated Section 8(b)(1)(B) and8(b)(3) of the National Labor Relations Act by refusing tobargainwithCIBA and refusing to bargain with theemployers of employees represented by Respondents, solong as CIBA remained the designated representative ofsaid employers for collective bargaining.Upon the entire record 1 in this proceeding, including myobservation of the witnesses and after due consideration ofthe post hearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSAssociated Steel Workers, Ltd., Hawaii State Steel Co.,Ltd., Hawaii Reinforcing Steel Co., and Western Fabrica-tors, Inc., are employers in the building and constructionindustry. Hawaii Reinforcing Steel Co. annually purchasesand receives goods and materials valued in excess of$50,000 which are shipped to it directly from points locatedoutside the State of Hawaii. The contract effective fromOctober 30, 1967, to August 15, 1972, recites:This agreement. . . . by and between the ReinforcingSteel Companies of Honolulu, Hawaii, signatory to thisagreement, each signatory being hereinafter called the"Employer", and Local Union No. 625 of the Interna-tional Association of Bndge, Structural and Ornamen-talIronworkers,AFL-CIO, hereinafter called the"Union", witnesseth:.. .HawaiiWelding Co., Ltd., annually purchases andreceives goods valued in excess of $50,000, which areshipped to it directly from points located outside the StateofHawaii.HawaiiWelding Co., Ltd., and 12 otheremployers in the building and construction industry aresignatory to a contract effective from April 1, 1968, toAugust 15, 1972, which recites:This agreement. . . . by and between the Steel Fabri-cators & Erectors Association of Hawaii signatory tothis agreement, each signatory being hereinafter calledthe "Employer," and Local Union No. 625 of theInternationalAssociation of Bndge, Structural andOrnamental Ironworkers, AFL-CIO, hereinafter calledthe "Union", witnesseth:.. .Dillingham Corporation, d/b/a Hawaiian Dredging &Construction Co., annually purchases and receives goodsvalued in excess of $50,000, which are shipped to it directlyfrom points located outside the State of Hawaii. HawaiianDredging & Construction Co., and nine other employers indum opposing said motion was filed by the General Counsel on February22, 1973 Themotion is granted and the Boilermakers'agreement effectiveto and including August 31, 1975, is received in evidence as Resp Exh 4211NLRB No. 29 IRON WORKERS,LOCAL 625129the building and constructionindustry are signatory to acontract effectivefrom April 1, 1971, to September 1, 1972,which is entitled:ArticlesofAgreement Between the InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers, and Helpers, and SubordinateLodge No. 204 (herein referred to as "Union") and theFirmsWhose Signatures are Affixed Hereto (hereinreferred to as "Contractor")... .The agreement is signed, "For Contractors' NegotiatingCommittee: By John Marabella, Chairman," and the samedocument is also signed by 10 employers.CIBA was incorporated May 31, 1972. Its bylawsadopted June 14, 1972, recite:ARTICLE I,Section 1. Organization and Purpose.TheConstruction Industry Bargaining Association of Ha-waii, hereinafter referred to as "CIBA-HAWAII", is anon-profit corporation organized and existing underthe laws of the State of Hawaii, to negotiate andexecute labor agreements which are applicable to andcover operations within the State of Hawaii in theconstruction industry for employer members of thecorporation, all matters and things which are now orhereaftermay properly be the subject of collectivebargaining, to represent and act on behalf of employersgenerally in the construction industry, and to do allacts and things not expressly prohibited to a non-profitcorporation.SteelFabricators& Erectors Association of HawaiiThe Reinforcing Steel Companies of Honolulu, HawaiiGENTLEMEN:.... we hereby serve notice prior to the expirationdate of our contract. . . . Local Union #625 herebynotifies you, and each of you of its desire to modify,amend, reject or re-accept the various provisionscontained therein... .It is our desireto conductour negotiations along thesame generallinewe have followed in the past andsuggest negotiations commence as soonas possible, atany mutuallyagreeable time and place... .The letter was signed by Damien O. S. Kim, President, andby "Kazuto CowboyMuramatsu, Fin. Sec'y, Treas.,Business Agent."Under date of June 1, 1972, on the letterhead ofCIBA-HAWAII, James G. Westlake wrote to Ironwork-ers:In connection with the forthcoming negotiations forrenewal of the collective bargaining agreement betweenyour Union and the Reinforcing Steel Companies ofHawaii, this is to officially advise you that the membersof said Association have assigned their bargainingrights to our organization.H. THE LABORORGANIZATIONS INVOLVEDIronworkers and Boilermakers are labor organizationswithin the meaning of Section2(5) of the National LaborRelations Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The IssueThe controlling issue in the case is whether Respondents'refusal to bargain with CIBA had any legal justification.B.Ironworkers BargainingSteel Fabricators and Erectors Association of Hawaii isan association which represents its member employers incollective bargaining with various labor organizations. Initsnegotiationswith Ironworkers prior to 1972, thepresident of the Association named a negotiating commit-tee of five persons who, with James Westlake, Manager ofGeneral Contractors Association, Hawaii Chapter, metwith Ironworker representatives. The agreements reachedwere subject to ratification by the membership of theAssociation.Reinforcing Steel Companies of Honolulu, Hawaii, is thecollective designation of the four employers who havenegotiated jointlywith Ironworkers. Each company isrepresented on the bargaining committee. In 1972, fivecompanies were represented and all five participated.Under date of May 30, 1972, Ironworkers wrote to:The abovecovers the following companies:Associated Steel Workers, Ltd.AtlasPrestressingCorporationHawaii State SteelCo., Ltd.HawaiianReinforcingSteelCo., Ltd.Western Fabricators, Inc.Iwill be in contact with you shortly to arrange for theofficial commencement of negotiations.Under date of June 1, 1972, on the letterhead of SteelFabricators & Erectors of Hawaii, its president, KennethK. Sudo, wrote to Ironworkers:In connection with the forthcoming negotiations forrenewal of the collective bargaining agreement betweenyour Union and members of our Association, this is toofficially advise you that our members, through ourAssociation, have assigned their bargaining rights totheConstruction Industry Bargaining Association ofHawaii (CIBA-HAWAII).Thatorganization will be makingcontact with you toarrange for the official commencement of negotiations.On June 14, 1972, the seven directors of CIBA adoptedbylaws and appointed Westlake, the manager of associatedGeneral Contractors, to be the "staff" of CIBA. Thebylaws contain the following provisions: 130DECISIONSOF NATIONALLABOR RELATIONS BOARDARTICLE XDUTIES AND OBLIGATIONSOF MEMBERSHIPSection1.Mutual Interest in Labor Activities:Members ofCIBA-HAWAII hereby acknowledge thateach of them are interested and concerned in all labornegotiations conducted by other members of CIBA-HAWAII itself without regard to the current status ofany collective bargaining agreementadopted by any ofthem for the following reasons,among others:(a)The casual nature of employment within theconstructionindustry;(b) The fact that employees from a variety of umonsmay fulfill a particular employer's need in time of laborshortage,such as welders or other persons skilled in thetools of the trade of a variety of crafts;(c)Changes in contracting and subcontractingmethods and competitive bidding, including speciallyfunded and bid programs such as model cities;(d) Changes in construction equipment methods andtechniques giving rise to jurisdictional disputes;(e) The co-ordinated nature of construction activitiesin the field which make the performance of work byany employer dependent,in fact,upon other work as anecessary pre-condition or necessarily co-ordinatedwith such work;(f)Local unions having associated themselves withsister locals,their international organizationsand otherbuilding trades unions having long-range co-ordinatedplans;(g)Construction trades' unions having developed afull time specialized staff advancing the specializedinterest of organized labor;(h)Employers generally having failed to match theorganization structureand planning functions ofbuilding and construction trades;(i)The interest in and encouragement of the federalgovernment in area-wide multi-contractor organiza-tions as a balancing force in the economy;(j)The absence of any other organization to protectthe common interest of the public generally and theinterestsof construction by tax supported publicinstitutions.Section2.Assignment of Bargaining Rights:For thereasons set forth in Section 1, among others, eachmemberofCIBA-HAWAII by applying for andmaintainingmembership does hereby covenant andagree with all other members to be boun'.-hereunder,and does hereby designate and assign to CIBA-HA-WAII all of its bargaining and negotiating rights withthe local construction unions with whom it negotiatescontracts,including the rights of all of its members orother persons bound to such negotiations,for theduration of their membership(subject to bindingarbitration provisions applicable to particular tradesunder existing collective bargaining agreements); pro-vided,however, that labor contracts binding uponCIBA-HAWAII shall be negotiated and executed byCIBA-HAWAII Negotiating Committees selected foreach craft.The following principles shall govern theselection and operation of the Negotiating Committees:Each Negotiating Committee shall be selected bythe Board[of Directors of CIBA] from represent-ativesof the associations dominant in theemployment of that craft,based upon historicalbargaining rights.The Board[ofDirectors]shall establish guidelinesfor the procedural operation of the Negotiating andAdvisory Committees; provided, that the final authori-ty tonegotiate,conclude and execute the substance oflabor contracts binding upon all members of CIBA-HAWAII shall be with particular Negotiating Com-mittees. Upon such application for and maintenance ofmembership, CIBA-HAWAII does hereby accept suchassignment of bargaining rights.Section 3. Negotiations through CIBA-HAWAII only-Each member hereby authorizes and empowers CIBA-HAWAIIas its sole and exclusive bargaining agent toenter into and conduct negotiations in its behalf and toexecute new collective bargaining agreementswith theconstruction trade unions,(hereinafter called the"Unions")to cover wages, hours and other terms andconditions of employment of its employees representedby the unions.In consideration of the services performed and to beperformed on behalf of the members of CIBA-HA-WAII,each member hereby agrees that this authoriza-tion is irrevocable and that each member will notnegotiate or discuss separately a new collective bar-gaining agreement,or any of the terms thereof,or reachor attempt to reach any understanding,either formallyor informally,with such umons or execute a collectivebargaining agreement with such unions,unless approv-al has first been givenby CIBA-HAWAII.In the event that CIBA-HAWAII is unable to reacha settlement with any of said unions on the terms of acollective bargaining agreement,each CIBA-HAWAIImember agrees that:(a) If a union takes strike action against any memberormembersofCIBA-HAWAII who have signedsimilar authorizations,upon request ofCIBA-HA-WAII and to the extent it may lawfully do so,will clc,sedown and lock out its employees as a defensivemeasure to such tactics,and will take such other lawfuldefensive action with respect to the strikeas CIBA-HAWAII deems necessary or appropriate to preserveand protect the rights of CIBA-HAWAII members toengage in collective bargaining on a multi-employerbasis through CIBA-HAWAII.(b)Ifa union insists upon adoption of termsunacceptable to CIBA-HAWAII, each member, to-gether with all other members who have signed similarauthorizations,upon requestof CIBA-HAWAII and tothe extent that itmay lawfullydo so, will close downand lock out its employees as an offensive measure andtake such other lawful action as CIBA-HAWAIIdeems necessary or appropriate.As of June 14, 1972 the board of directors of CIBA was IRON WORKERS,LOCAL 625131comprised of representatives of the following employerassociations:Associated General Contractors Labor Asso-ciation; Labor Association of the Home Builders Associa-tion; Steel Fabricators and Erectors of Hawaii; Reinforc-ing Steel Companies of Hawaii; Boilermaker Employers ofHawaii;Gypsum and Drywall Contractors Association ofHawaii; Paving Companies of Hawaii; Pacific Bureau forLathing and Plastering.On June 27, 1972, Ironworkers notified Reinforcing SteelCompanies:....This is to inform you that we do not recognize thepurported assignment of the Reinforcement Steel Com-panies of Honolulu, Hawaii, bargaining rights to CIBA.We have been advised, and we believe, that the Rein-forcing Steel Companies of Honolulu, Hawaii, cannot,without our consent, assign to another organization itsrights to bargain with our Union. Its so-called assign-ment does not bind us to deal with CIBA and we donot intend to do so.... We insist that negotiations betweentheUnion and the Reinforcing Steel Companies ofHonolulu, Hawaii, begin without further delay.On the same date, June 27, 1972, Ironworkers served anidentical notice and demand on the Steel Fabricators &Erectors Association of Hawaii.On July 12, 1972, a meeting was held in the offices ofAssociated General Contractors. Ironworkers were repre-sented by Muramatsu and members of his bargainingcommittee. Employers were represented by members ofCIBA's board of directors, by members of the Fabricatorsand Erectors bargaining committee and by members of theReinforcing Steel group. Attorney Benjamin Sigal wasspokesman for the Ironworkers. James Westlake wasspokesmanfor the employers. After introductions, West-lake announced that "we were there at the Union's requestto hear what the Union had in mind with respect to the twogroups getting together."Sigal stated that the purpose of the meeting was toexplain why Ironworkers would not recognize CIBA. Hisreasonswere: (1) The Ironworker contracts were notassociation agreements. Although negotiations had beenconducted jointly, the agreements had been signed individ-ually. (2) Associations, as such, did not have any authorityto negotiate for the individual members. (3) Ironworkershad never consented to association bargaining. (4) If theAssociations had named CIBA as their spokesman, "itmight be a different story," but, the effect of CIBA'sbylaws,was tomake CIBA the employer, and make theemployer groups agents of CIBA, and "pitting the entireconstructionindustry against Local 625."Westlake answered that this was not the intent of theemployers and "that the negotiations would be conductedjustas they had in the past. The Reinforcing SteelNegotiating Committee would be made up of ReinforcingSteel Employers, and the Steel Fabricators and Erectorsnegotiationswould be handled by a committee of SteelFabricators and Erectors and the contracts would besigned just as they had in the past." When Sigal protested,thatCIBA's bylaws made this impossible, one of the CIBAdirectors,John Marabella, replied that the bylaws were aninternalmatterof the CIBA group, and no concern ofIronworkers. Marabella explained that although the bylawshad been written with an overall multiunion-multiemploy-.erconcept in mind, the employers were reconciled to thefact that the unions were not going to accept this conceptand were willing to negotiate just as they had in the past.Ironworkers were not persuaded.In exchanges of correspondence between August 10,1972, and August 30, 1972, it was agreed that negotiationswould be conducted "in the same manner and on the samebasis" as they had been in the past, that the two resulting,agreementswould be signed by the individual employersbound thereby, that the employer representatives wouldneither represer t nor be represented by CIBA, and that thelegality of Ironworkers' refusal to recognize CIBA andrefusal to bargain with CIBA would be left for determina-tion by the National Labor Relations Board.On November 30, 1972, Ironworkers and the fiveReinforcing Steel Companies signed an agreement effec-tive from August 14, 1972, to August 17, 1975.On December 4, 1972, Ironworkers and Steel Fabricatorsand Erectors of Hawaii, signed a contract effective fromAugust 14, 1972, to August 17, 1975.C.Boilermakers BargainingJohnMarabellaismanagerof labor relations forDillingham Corporation.He wasthe chairman of theemployers' committee which negotiated the 1971 contractwith Boilermakers. He participated with other employerrepresentatives in the development of the CIBA conceptwhich was:thatCIBAactingfor and in behalf of theEmployers would meetacrossthe table with all of theUnions involved in the construction industry in Hawaiifor the purposeof negotiatingan economic package,total package. Once that total package was arrived at,then each of the Unions and Employer Associationswould meet for the distribution of the package and forironing out language and whatever other things werenecessary for the agreement.The CIBA concept was presented informally to unionrepresentatives in individual and groupmeetingsearly in1972.Marabella testified that when it became apparentthat the Unions would not accept the CIBA concept,. . . then it was our judgment at that time that CIBAwould be the spokesman for any Employer Associationwho asked them to speak in their behalf and [negotia-tions ] would be handled in exactly thesame manner asthey had in the past, that is that the committees wouldhave the sole authority to negotiate and execute theircontract.Under date of June 1, 1972, Marabella in his capacity of"Chairman,BoilermakerEmployers Negotiating Commit-tee" wrote to Boilermakers:In connection with the forthcoming negotiations forrenewal of the collective bargaining agreement by andbetween your union and ourassociation,this is toofficially advise you that our association, for and onbehalf of its members, has assigned its bargaining rightsto the CONSTRUCTION INDUSTRY BARGAIN- 132DECISIONSOF NATIONALLABOR RELATIONS BOARDING ASSOCIATION OF HAWAII (CIBA-HAWAII).That organization will be contacting you shortly toarrange for the official commencement of negotiations.Under date of June 16, 1972, Boilermakers sent individu-al letters toeach of the employers signatory to its contract,suggestinga number of changes and modifications. One ofthese letterswas addressed to Marabella as manager oflabor relations for Dillingham Corporation.Under date of July 5, 1972, on the letterhead of CIBA,Westlake wrote to Boilermakers:In connection with the forthcoming negotiations forrenewal of the collective bargaining agreement by andbetween your Union and various companies, this is toofficiallyadvise you that the following companieswhich make up the Boilermaker Employers of Hawaiihave assigned their bargaining rights to our organiza-tion :Black,Wyatt & KipperCentral Pacific Boiler & Piping Ltd.Chicago BridgeHawaii Welding Co.Hawaiian Dredging and Construction Co.Industrial Mechanical ContractorsMidwestern ContractorsMutual Welding Co.Pacific Marine & Supply Co.Under date of July 10, 1972, Boilermakers sent identicalletters toeach of the employers party to its contract,stating:This is to inform you that we do not recognize yourpurported assignment of bargaining rights to CIBA.We have been advised, and we believe, that yourcompany cannot, without our consent, assign toanother organization your company's right to bargainwith our Union. This so-called assignment does notbind us to deal with CIBA or any of its agents, and wedo not intend to do so.We have been negotiating with you amicably andsuccessfully for many years, and we are desirous andwilling to continue negotiating as we have done duringthat time.Notice of our desire to reopen the agreement fornegotiationshas already been given to you. Thedeadline for commencement of such negotiations isJuly 16th.We are prepared to meet with you on thatdate at a mutually agreeable time and place to beginsuch negotiations.However, again we insist thatnegotiations be conducted between this Union andyour company without the intervention of a third party.Boilermakerand Employer representatives met in theoffices of Associated General Contractors on July 17, 1972.The sole purpose was to explain their relative positionswith regard to CIBA. Negotiations were neither contem-plated nor attempted. Paul I. Banks, president of CIBA,and Marabella spoke for the employers. Sigal spoke for theBoilermakers.At this meeting, as descnbed by Marabella,[Mr.Banks] said originally CIBA has been intendedto be a multi-employer-multi-union bargaining group,and he reviewed the experiences of collective bargain-ing on the mainland, the non-union development onthemainland. He felt that CIBA could be used as aclearing house for labor problems, could be used as acommunication between Employers and could conceiv-ably coordinate collective bargaining so that we canminimize the impact of whiplash and that sort of thingwhich had happened in the past.Mr. Sigal made it abundantly clear that the Unionwas not there to bargain with CIBA. In fact they werethere to explain their reasons for not bargaining withCIBA.He said the Union's being there did notconstitute recognition of CIBA.He also questioned the validity of our statementsregarding a Boilermaker Association. He said theAssociation's assignment of bargaining rights to CIBAis futile, since they have nothing to assign and that thatassignment could not be made without the consent ofthe other party. He said that in fact, the BoilermakerEmployers, in the assignment of their bargaining rightshad made CIBA an employer and it was on that basisthat he was refusing to either recognize or bargain withCIBA.Our response to him was that the original concept ofCIBA, that is the multi-employer-multi-union bargain-ing,we were convinced now was not to take place atthis time. . . . We said that we would negotiate as theyhad in the past, that is the same group of employerswith the same Union in the same manner in which theyhad negotiated in the past and that the individualEmployers would sign their contracts as they had in thepast.Mr.Sigal indicated that that was unsatisfactorybecause in fact, they might be agents of CIBA.When Marabella reiterated that "it was not the intent ofCIBA to change the scope of the agreement, nor was it theintent of CIBA to expand the bargaining unit in any way,"Sigal answered that this intent could not be carried outunder the existing bylaws of CIBA. Marabella replied that"the bylaws were none of [the Union's] business," but that"if the bylaws had to be amended to conform to theexisting idea of CIBA it would be done." The meetingended with Westlake's announcement that he "would befiling charges with the National Labor Relations Board .In exchanges of correspondence between July 24, 1972,and August 25, 1972, it was agreed that negotiations for anew agreement would be conducted in the same mannerand on the same basis as was used for current and prioragreements, that the contract would be signed by theBoilermakers and by the individual employers who wouldbe bound by it, that employer representatives wouldneither represent nor be represented by CIBA and that thelegality of Boilermakers' refusal to recognize CIBA andrefusal to bargain with CIBA would be left for determina-tion by the National Labor Relations Board.On January 31, 1973, Boilermakers and nine employerssigned separate but identical contracts.D.Respondent's ArgumentRespondents'counsel in his brief to me states:"Therecan be no doubt that Respondents never agreed to bargain IRONWORKERS,LOC.".L 625133with CIBA." He justifies this refusal on the followinggrounds:A.There is no history of bargaining by Respondents onthe basis of a multi-employer unit.With respect to the Boilermakers, there is no disputethat prior to CIBA there had never been an associationof the Boilermaker employers; that the union was neverinformed of a designation of a bargaining agent for theemployers; that every employer involved had a repre-sentative at the joint negotiations, and any employerwas free to refuse to sign the agreement when thenegotiations were completed.The history of negotiations between the Ironworkersand the Steel Companies was the same as that of theBoilermakers.With respect to the Fabricators, there was anassociation in existence which had a spokesman and acommittee representing all the employers; however, noaction was taken with respect to any absent employerbefore consulting him, and every employer involvedwas free to refuse to sign an agreement after it wasnegotiated.B.CIBA constituted an entirely different type ofcollectivebargaining than Respondents had previouslyengaged in.As shown above, Respondents had never engaged inbargaining on a multi-employer unit basis as the Boardhas defined it, and did not want to engage in it.However, assuming, arguendo, that they had en-gaged in such bargaining, it is clear that CIBAconstituted an entirely different kind of entity thanthey had known previously, and they wanted no part ofit.The basic differences may be outlined as follows:1.Assignment of bargaining rights.The so-calledassociations purported to assign their bargaining rightstoCIBA. Assuming that the individual employersassigned their rights to CIBA, there can be no questionthat in previous negotiations there had been noassignment or delegation of bargaining rights.2.CIBA was broader than any trade group.Thegoverning body of CIBA, which determined its policies,consisted of employers from many trade groups inaddition to the respective groups with which theRespondents had dealt. . . . Since each of the associa-tions had one vote on the board of CIBA, it is obviousthat the policies that would govern the Boilermakeremployers, or the Fabricators, or the Steel Companieswouldbedeterminedbyemployers in othertrades... .3.The entire construction industry was expected toback up each negotiation.This was the heart of theCIBA concept and it is spelled out in various ways intheby-laws. . . . The CIBA concept included astructure which, in effect, ranged all the employers inthe construction industry against a single craft unionwhen the latter was bargaining only for its owncraft... .CIBA recognized that it was markedly different fromanything that went before in respect to bargaining inthe construction industry, and the necessity for consentof the unions, when it stated in its letters to theRespondents that "The By-laws of CIBA-Hawaii wereprepared with a view towards the possible and/oreventual joint and mutual consent and recognition ofthe CIBA concept on the part of all building tradesunions and the employers involved"... .C.A CIBA multi-employer bargainingunitnever cameinto being because Respondents did not consent to bargainwith it, and did notenterinto negotiations with it. .EveningNews Association,154NLRB 1494, 1496-1497... .D.CIBA was never designated a representative forpurposes of collective bargainingMarabella, supported byWestlake, testified thatwhen Respondents made it clear they would not dealwith CIBA as bargaining agent, CIBA said:...we would negotiate as they had in the past,that is, that the same group of Employers with thesame Union in the same manner in which theyhad negotiated in the past and that the individualEmployers would sign their contracts as they hadin the past."This statement illustrates the deliberate obfuscation,ifnot duplicity, which CIBA engaged in after learningthatRespondentswould not recognize it.WhenMarabella, speaking for CIBA said "we" wouldnegotiate, etc., he was expressing a self-contradiction,because bargaining could not, under those circum-stances, go on just as it had in the past, because CIBAhad not been involved in those negotiations in the past.Itwas clear to Respondents that Marabella's statementwas a verbal mask, inasmuch as the employers wouldstillbe subject to the commitments they had made toCIBA and CIBA would be calling the shots... .None of the emI foyers advised either of theRespondents that they were changing the role of CIBA,after informing Respondents that they had assignedtheir bargaining rights to CIBA.CIBA never explicitly said that it was designated andwilling to act merely asa spokesmanin negotiations forany of the groups of employers involved. This was notdue to an oversight, nor lack of realization by CIBA ofthe importance of the distinction between a spokesmanand a "duly designated collective bargaining represent-ative". CIBA did use that word in a different context.In letters to Respondents dated August 10, CIBAstated itswillingness to act as spokesman on a"company by company" basis. The Respondents hadmade no request to bargain on a company by companybasis.But the proposal had the effect of emphasizingboth the failure of the employers to inform theRespondents that they had designated CIBA merely astheir spokesman, and also the failure of CIBA toexpress its willingness to act in that capacity.When theemployer groupsdid inform Respondentsthat they were willing to negotiate just as they had in 134DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe past, the Respondents did enter into negotiationswith them.E.ConclusionsSection 8(b)(1)(B) guaranteesto employers the right toselect"representatives for the purposes of collectivebargaining"freefrom any coercion or restraint by a labororganization.Section 8(d) imposes on employers andunions a "mutualobligation" to "confer in good faith."This case is the counterpart and the mirror image of twolead caseswherein the Board held that employers hadviolated their duty to bargain with unions representingtheir employees. These are,General ElectricCo.,173NLRB 253, enfd. 412 F.2d 512 (C.A. 2, 1969), andMinnesotaMining and Manufacturing Company,173 NLRB275, enfd. 415 F.2d 174, 175 (C.A. 8, 1969).The followingstatementby Trial Examiner Fredrick U.Reel, adopted by theBoardand approved by the Court ofAppeals for the Eighth Circuit disposes of Respondents'contentionherein that the desire of employers to expandthebargainingunits justifiedRespondents' refusal tobargainwith CIBA:The company contends that the Union's ultimate aim is"coordinated bargaining", that is bargaining which willembrace morethanthe singleunit the Union representsand whichwill settleterms for other units and at otherplants.The record does establish that this [is] anultimateobjective of the Union. . . . the presence ofrepresentativesof other labor organizations in the St.Paul and Hastingsnegotiations may well be an openingwedge in thishoped for development. The companyperhaps should not be blamed for trying to keep theunion camelfrom sticking its nose under the tent. Butwhatever may be the Company's fears, and howeveraccurateits prognostication and its discernment of theUnion's ultimate aims, the Company here and now isunder a duty to bargain with the Union, and thisencompassesa duty to bargain with whatever repre-sentativestheUnion chooses to send. The merepossibility of future abuse. . . . is no justification foran anticipatory refusal to bargain.Appropriateunit isnot an issue in this case and the unitdescriptions in the complaint are surplusage. On thisrecordthere arethree historical multiemployer units. As ofJune 27, 1972, prior to the commencement of bargainingfor a new contract, Ironworkers had the legal right torefuseto bargain with the Fabricators Association, or withthe ReinforcingSteelCompanies as a group. If they hadexercisedthis option, they would have remained under thelegaldutytobargainwith each individual employer,through hisselectedrepresentative, CIBA. Ironworkers didnot exercisetheir option. They demanded continuation ofassociation bargaining,while refusing to recognize CIBA.Boilermakers,by their individual letters of July 10, 1972,may have demanded individual bargaining.Westlake,recognizingthat possibility, advised the Boilermakers onAugust 10, 1972:Thiswillconfirm,again in theinterest of gettingnegotiations underway, the willingness of CIBA-HA-WAII to act as spokesman on an individual companyby company basis if this arrangement would be moresatisfactory to you. If so, we would suggest that, in theinterestof time, such individual negotiations beconsolidated and conducted concurrently.Boilermakers rejected this suggestion, and reaffirmedtheir refusal to bargain with CIBA in any unit. InTheEvening News Association,154 NLRB 1494, the Board heldat 1497 and 1500-01:the basis of multi-employer bargaining unit isboth originalandcontinuingconsent by both par-ties.... Important practical considerations demon-strate the wisdom of leaving intact the freedom of theparties involved to form and dissolve, to modify andadapt, multiemployer units. Practices vary from indus-try to industry, from one section of the country toanother, and from time to time even within oneindustry orone sectionof the country. No one patternof bargaining structure has been found best adapted toall situations. The benefits that flow from multiemploy-er bargaining result from the participants'mutualagreementthat their individualinterestsare best servedby negotiating within the framework of multiemployerunits... .At no time did CIBA, nor did any employer or employerassociation represented by it seek to expand any unit inwhich either Respondent was willing to bargain.Respondents' refusal to bargain is not excused by anyprovision or combination of provisions in the bylaws ofCIBA. InMayfair Industries, Incorporated,126 NLRB 223,the Board held (fn. 1):The Employer moved to dismiss the petition on theground that the constitution of the Petitioner's Interna-tional Union prohibits the Petitioner from representingthe Employer's employees. We find no merit in thiscontention. It is the Petitioner's willingness, rather thanits constitutional ability to represent these employeeswhich is the controlling factor.InHerron Yarn Mills, Inc.,160 NLRB 629, the employerrespondent pleaded in answer to a complaint allegingrefusal to bargain in violation of Section 8(a)(5) of the Act:(b)The constitution of the United Furniture Workersof America does not permit it or its local unions toorganize or represent employees employed in the typeof business in which Respondent is engaged.The Trial Examiner on motion of the General Counselstruck this paragraph from the answer "on the ground thatitwas insufficient in law" to constitute a defense to therefusal to bargain. The Board adopted the "findings,conclusions and recommendations" of the Trial Examiner.The principle of mutuality demanded by Section 8(d) ofthe Act, as explicated inEvening News Association, supra,requires that the same rule be applied to Employerrepresentatives.I specifically find that as of June 27, 1972, Respondent IRON WORKERS,LOCAL 625135Ironworkers was under a duty to bargain with CIBA as therepresentative chosen by the employers of employeesrepresented by Ironworkers, and that Ironworkers' lettersof June 27, 1972, constituted a refusal to bargain violativeof Section 8(b)(3) of the Act. I further find that this refusaltobargain restrained and coerced employers in theselectionof their representative for the purposes ofcollective bargaining in violation of Section 8(b)(1)(B) ofthe Act.I specifically find that as of July 10, 1972, Respondent,.Boilermakers was under a duty to bargain with CIBA asthe representative chosen by the employers of employeesrepresented by Boilermakers, and that Boilermakers' lettersof July 10, 1972, constituted a refusal to bargain violativeof Section 8(b)(3) of the Act. I further find that this refusaltobargain restrained and coerced employers in theselectionof their representative for the purposes ofcollective bargaining in violation of Section 8(b)(1)(B) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities ofRespondents as set forth above,occurring in connection with the operations of HawaiiReinforcing Steel Co., Hawaii Welding Co., Ltd., Hawai-ian Dredging & Construction Co., and other employers inthebuilding and construction industry, which is anindustry affecting commerce, have a close, intimate andsubstantial relation to trade, traffic and commerce amongthe several states and have led and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYIthas been found that Respondents have engaged incertain unfair labor practices. It will therefore be recom-mended that they cease and desist therefrom and takecertain affirmative action, as set forth in the recommendedorder below, designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Hawaii Reinforcing Steel Co., Ltd., and all employ-ersassociatedwith it in bargaining with RespondentIronworkers, are employers within the meaning of Section2(2) of the Act engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2.HawaiiWeldingCo.,Ltd.,and all employersassociatedwith it in bargaining with Respondent Iron-workers, are employers within the meaning of Section 2(2)of the Act engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.3.Dillingham Corporation, doing business as Hawaiian2 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposesDredging & Construction Co., and all employers associat-ed with it in bargaining with Respondent Boilermakers, areemployers within the meaning of Section 2(2) of the Act,engaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.4.Respondents are labor organizations within themeaning of Sections 2(5) and 8(b) of the Act.5.By restraining and coercing employers in theselectionof their representatives for the purposes ofcollective bargaining, Respondents have engaged in unfairlabor practices within the meaning of Section 8(b)(1)(B) ofthe Act.6.By refusing to bargain with employers, Respondentshave engaged in unfair labor practices within the meaningof Section 8(b)(3) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSections 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended-ORDER2Respondent, International Association of Bridge, Struc-tural and Ornamental Iron Workers, Local 625, AFL-CIO,its officers, agents, and representatives, shall:1.Cease and desist from:(a)Restraining or coercing any employer engaged incommerce or in an industry affecting commerce, in theselection of his representative for the purposes of collectivebargaining.(b)Refusing to bargain collectively in good faith withConstruction Industry Bargaining Association of Hawaii(CIBA-HAWAII) or any other person selected to be hiscollectivebargaining representative by any employerwhose employees are represented by Respondent Iron-workers.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withConstruction Industry Bargaining Association of Hawaii(CIBA-HAWAII) or any other person selected to be hisbargaining representative by any employer whose employ-ees are represented by Respondent Ironworkers, concern-ingwages, hours, and other terms and conditions ofemployment of such employees and, if an agreement isreached, reduce said agreement to writing and sign it.(b) Post at its business office, meeting halls and hiringhalls in Hawaii, in conspicuous places, including all placeswhere notices to members are customarily posted, copies ofthe notice attached hereto and marked "Appendix A." 3Copies of said notice to be furnished by the RegionalDirector for Region 20, San Francisco, shall, after beingduly signed by an official representative of Respondent3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board " 136DECISIONSOF NATIONALLABOR RELATIONS BOARDIronworkers, be posted by it immediately upon receiptthereof,and be maintained by it for a period of 60consecutive days thereafter. Respondent Ironworkers shalltake reasonable steps to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within20 days from the date of receipt of this decision, what stepsRespondent has taken to comply herewith.4Respondent, International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers & Helpers, Local204,AFL-CIO, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing any employer engaged incommerceor in an industry affecting commerce, in theselectionof his representative for the purposes of collectivebargaining.(b)Refusing to bargain collectively in good faith withConstruction Industry Bargaining Association of Hawaii(CIBA-HAWAII) or any other person selected to be hiscollective-bargainingrepresentativeby any employerwhose employees are represented by Respondent Boiler-makers.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withDatedByConstruction Industry Bargaining Association of Hawaii(CIBA-HAWAII) or any other person selected to be hisbargaining representative by any employer whose employ-ees are represented by Respondent Boilermakers, concern-ingwages,hours and other terms and conditions ofemployment of such employees and, if an agreement isreached, reduce said agreement to writing and sign it.(b) Post at its business office, meeting halls and hiringhalls in Hawaii, in conspicuous places, including all placeswhere notices to members are customarily posted, copies ofthe notice attached hereto and marked "Appendix B."5Copies of said notice to be furnished by the RegionalDirector for Region 20, San Francisco, shall, after beingduly signed by an official representative of RespondentBoilermakers,be posted by it immediately upon receiptthereof,and be maintained by it for a period of 60consecutivedays thereafter.Respondent Boilermakersshall take reasonable steps to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the said Regional Director in writing, within20 days from the date of receipt of this decision, what stepsRespondent has taken to comply herewith .64 In the event that this recommended Order is adopted by the Boardafter exceptionshave been filed, this provision shall be modified to read:"Notify theRegionalDirector for Region 20, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith."SFn.3, supra.8Fn.4, supra.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL upon request, bargain collectively in goodfaithwithCIBA-HAWAII concerning the wages,hours, and other terms and conditions of employmentof employees represented by us, and if agreement isreached will reduce the agreement to writing and signit.WE WILLNOT restrain or coerceany employer ofemployees representedby usin the selection- of hisrepresentative for collective bargaining.INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS,LOCAL 625,AFL-CIO(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1311KapiolaniBlvd,Suite 308,Honolulu,Hawaii 96814,Telephone 808-546-5100.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL upon request, bargain collectively in goodfaithwithCIBA-HAWAII concerning the wages,hours, and other terms and conditions of employmentof employees represented by us, and if agreement isreached will reduce the agreement to writing and signit.WE WILL NOTrestrainor coerce any employer ofemployees represented by us in the selection of hisrepresentative for collective bargaining.INTERNATIONALBROTHERHOOD OFBOILERMAKERS,IRON SHIPBUILDERS,BLACKSMITHS,FORGERS & HELPERS,LOCAL 204, AFL-CIO(Labor Organization) IRON WORKERS,LOCAL 625137DatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material.Any questions concerning this notice or compliance withThis is an official notice and must not be defaced byits provisions may be directed to the Board's Office, 1311anyone.KapiolaniBlvd,Suite308,Honolulu,Hawaii 96814,This noticemust remainposted for 60 consecutive daysTelephone 808-546-5100.